 438DECISIONS OF NATIONAL LABOR RELATIONS BOARD-without their applications completed; and in a letter to the Board dated October 15,in evidence,he statedthatthe improper applications would have caused Respondent"to fire them if we had hired them." 21Wilburn wasconfused and inconsistent as to dates,and less than persuasivein all his reasons for wanting to help Gonzales, much less Villarreal about whomhe admitted he knew nothing. Nevertheless,these negative factors in Respondent'scase cannot, in the absence of positive evidence in the record,support any inferenceof a discriminatory motive on Respondent's part. At most, only a basis for sus-picion appears.On the other hand, I am unable to credit Gonzales that he andVillarreal were flatly told by Wilburn that they were hired and to report to work-although they might have mistakenly believed, in the circumstances,that theirrecall byWilburn on August 9 was for the specific purpose of hiring them. Theprobabilities are far greater that they would not be hired before the results wereknown of their physical examinations,and before their applications were filled outshowing at least their past employment history and similar qualifying data normallyrequired by employers of applicants.Other elements in the evidence raise questionsas to the sincerity of Gonzales and Villarreal in seeking employment with Respond-ent.Gonzales admitted that he applied at no other companies during the courseof the strike; he made no further attempts to obtain work with Respondent,although encouraged by Wilburn; and he as well as Villarreal deliberately, I find,withheld significant information on their application forms. From an evidentiarystandpoint, the absence of testimony by Villarreal could only operate to detractfrom the General Counsel's case.22 While not controlling,per se,theGeneralCounsel's failure to show available jobs for Gonzales and Villarreal, and theRespondent's clear evidence that it hired no employees for a period for about 2months after the incidents in question,constitute important considerations in theultimate determination herein.23Accordingly, it is concluded that the record does not sustain the alleged viola-tions of Section 8(a)(1) and (3).CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within the meaning of Section 2(5) ofthe Act.3.The allegations of the complaint that Respondent has engaged in unfair laborpracticeswithin the meaning of Section 8(a)(1) and (3) of the Act have notbeen supported by substantial evidence.RECOMMENDED ORDERIt is recommended that the complaint be dismissed in its entirety.iHowever,Wilburn indicated that the incomplete applications had no bearing uponhis decision not to employ Gonzales and Villarreal ; that he would normally haveassistedthem in completing the forms before bringing the applications into Maxey.as The General Counsel's attorney asserted at the close of the hearing that Villarreal Is"undoubtedly"a citizen of Mexico;that 2 weeks before the hearing he attempted,withoutsuccess, to obtain Villarreal's address;and that he heard only last night that Villarrealwas in Monterey, Mexico. Further, he stated that he probably would have called Villarreal,who speaks English, rather than Gonzales ; however, he considered that in any event thetestimony of only one of the two complainants was necessary to establish his case.23 SeeIowa Beef Packers, Inc.,144 NLRB 615.Chevrolet,Division of General Motors CorporationandBraxtonC. Shankle.Cases 31-CA-43 and 88. October 25, 1966DECISION AND ORDEROn August 1, 1966, Trial Examiner E. Don Wilsonissued hisDecision in the above-entitled proceeding, finding that the Respond-161NLRB No. 37. CHEVROLET, DIV. OF GENERAL MOTORS CORP.439ent had not engaged in unfair labor practices as alleged in the com-plaint, and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the Charging Party filed exceptions to the Trial Exam-iner's Decision and the Respondent filed a brief in reply to the Charg-ing Party's exceptions and in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in this case, including theexceptions and brief, and hereby adopts thefindings, conclusions,and recommendations of the Trial Examiner.,[The Board adopted the Trial Examiner's Recommended Orderand dismissed the complaint.]1Member Brown concurs in the result.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed by Braxton C.Shankle, herein Shankle, on February 8(amended July 8), and June 7, 1965, the General Counsel of the National LaborRelations Board, herein the Board,issued an order consolidating cases, consolidatedcomplaint and a notice of hearing dated November 18, 1965, alleging that Chevro-let,Division of General Motors Corporation,herein Respondent,violated Section8(a) (1) and(3) of the National Labor Relations Act, herein the Act.Pursuant to due notice, a hearing in this matter was held before Trial ExaminerE. Don Wilson at Los Angeles,California,on February 8 and 9,1966.The partiesfully participated except that Shankle did not enter an appearance until all sideshad rested.Briefs of all parties have been received and considered.Upon the entire record in the case and from my observation of witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation engaged in the manufacture and assemblyof automobiles at numerous plants located in various states of the United States.Respondent maintains a plant at Van Nuys Boulevard,Van Nuys, California, theonly plant involved in this proceeding.Annually, in its business operations,Respondent purchases goods valued in excess of $50,000 which it causes to betransported to its various plants directly from States other than those in whichsaid plants are located.Annually, in its business,Respondent sells and shipsproducts valued in exces of$50,000 directly to firms located outside the State inwhich said goods are manufactured or assembled. At all material times Respondenthas been an employer engaged in commerce within the meaning of Section 2(6)and (7)of the Act.H. THE LABOR ORGANIZATIONInternational Union,United Automobile,Aerospace and Agricultural ImplementWorkers of America(UAW), AFL-CIO, herein the Union,for which Shankle was 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDa committeeman or shop steward,has at all material times been a labor organiza-tion within the meaningof the Act.III.THE UNFAIR LABOR PRACTICES IA. The issues1.On or about February 3, 1965,2 didRespondent interfere with an employee'sefforts to file a grievance and with the committeeman'sefforts to process thegrievance?2.On May 18,did Foreman Kirkwood threaten to increase the workload of anemployee if he persisted in filing a grievance and interfere with a committeeman'sefforts to process the grievance?3.On June 25,did ForemenLaGrastaand Striegel interfere with an employee'sefforts to file a grievance and interfere with the committeeman in processing thegrievance?B Shankle andSavini 3Braxton C Shankle has been an employee of Respondent since September, 1959.During material times, he worked on the second shift.4 Since 1963, he has beenthe committeeman or department steward for the Union in department 220, onthe second shift.On February 3, Faaluoluo Savior told his foreman, William SWilson, that hewould like to see his committeeman to find out why drivers with less seniority thanhe were working instead of Savini in a department from which he had been trans-ferred.Wilson said he would try and get the answer for Savini and advise him andifSavini did not like the answer they would get the committeeman. Savini agreed.Wilson talked to General Foreman Ralph Smith, and got an "answer" which heconveyed to Savini5Saviniwas not satisfied and asked for his committeeman.Wilson sent for Shankle through Shankle's foreman, Robert Kirkwood Shanklearrived atWilson's desk about 8.30 p m. Wilson left Shankle at the desk while hewent to get Savini. While Shankle was at Wilson's desk, Smith was nearby, checkingtickets on a repair operation Smith approached Shankle and spoke to him, believinghe could expedite a pending grievance Smith explained his position at some lengthto Shankle in an attempt to persuade him that Savini no longer had the sameseniority.During the course of the discussion,Savini and Wilson arrived at thedesk.Wilson asked Savini to state his grievance. Befoie Savmi could state it,Shankle told Savini not to say anything, adding that he wanted to talk to Saviniin private.Wilson again asked Savini to state his grievance and Shankle directedhim not to do so. Smith asked Shankle why he did not stand by the desk and letSavinr state his grievance. Shankle said to Smith, "You don't seem to understandthe grievance procedure." Smith suggested that the four of them go to his office'In this section I have generally not credited the testimony of Shankle or Savnu unlesscorroborated by otherwise credible evidence I was unfavoiably impressed by the demeanorof each Shankle impressed me as a witness who attempted deliberately to contuse histestimony so as to advance what lie considered to be, his own best interests, without isgaidto truth. So I am convinced that his testimony that on various occasions involved hereinhe waspushed, shoved, or grabbed by supeivisois or a plant guard was made from wholecloth. So, also, his testimony that Nilson or Smith "carried" Saviui or touched hint isat least an exaggeration arising out of Shankle's obvious desire to have his case appearto have merit He testified that no force was used on Savun Subsequently lie testifiedthatGeneralForeman Smith "grabbed" one of Savini's arms and Foreman Wilson"grabbed" the other aini while "cauying" hint to Smith's office He showed an unical-isticlack of memory as to whether lie was invited to Smith's office to discus the"grievance procedure" Saviui likewise had a poor memory as to sonic relevant matters.Further, lie contradicted himself, eg-he testified Shankle did not tell Smith that Smithdid not understand the grievance procedure , lie then said lie couldn't remember such State-ment by Shankle , lie then admitted that in a prehearmg affidavit to a Board scent hehad said, "I believed I heard Shankle say to Smith, 'I do not think you understand thegrievance procedure' " , lie then said lie thought the affidavit was true , lie then said thematters contained in the affidavit were true at the time he signed itaHereinafter all dates refer to 1965,unless otherwise specified.I find Foremen Wilson and Smith were honest witnesses*4. 30 p in until 1 a in.I Smith considered the problem to be very complicated. CHEVROLET, DIV. OF GENERAL MOTORS CORP.441for the purpose of clarifying the grievance procedure. Shankle said he would notleave the area Smith again asked him to go to the office to clarify the grievanceprocedure. Shankle refused Smith ordered Shankle to go to the office with them.Shankle said he would not leave the area Smith, Wilson, and Savinileft for Smith'soffice, leaving Shankle behind. Neither Smith nor Wilson touched Savint. Smith,when they arrived at his office, told Wilson and Savini to enter, saying he wouldsend for Shankle. He got in touch with a plant guard, requesting him to escortShankle to the office In about 5 minutes, Shankle and the guard arrived. Smithwas sitting at his desk when the guard opened the door and announced that Shanklewould not enter Shankle stood at the doorway Smith asked him to come in toclarify the grievance procedure. Shankle refused. Smith repeated this request fouror five times and each time, Shankle did not move and refused to come in. Smithleft his desk and went within 5 feet of Shankle Smith gave Shankle a direct orderto come into the office Shankle demanded union representation Smith told himhe could have a union representative when they clarified the grievance procedure.Shankle again refused to enter the office. Smith told Shankle he was giving himnotice of disciplinary action and directed him to the personnel office where he couldsee his committeeman Smith then asked Wilson to write up a history of the entireepisodeThe office clerk, at Smith's request, prepared a reprimand and disciplineorderWithin 5 minutes or so, Smith served Shankle with a disciplinary actionform and gave his committeeman a copy 6 Shankle was given a disciplinary layofffor the balance of the work day, plus one day, for "Refusal to obey orders offoreman or other supervision " The notice summarized the actions of Shankle asfound above The decision to discipline Shankle was not made by Smith at Wilson'sdesk but was made only after Shankle refused to obey the direct order to enterSmith's office to discuss the grievance procedure as it related to Savini.About 9 30 p.m an alternate committeeman satisfactorily checked out Savini'sgrievance.I find Smith and Wilson dealt with Shankle and Savini in a reasonable mannerand in good faith I find insufficient probative evidence that Smith or Wilson inter-fered with, restrained, or coerced Savini in filing a grievance. I find insufficientprobative evidence that Smith or Wilson interfered with, restrained, or coercedShankle in his efforts to process Savini's giievance In light of all the facts as foundabove, I find that Shankle was insubordinate and was disciplined for cause. It washe who said Smith did not understand the grievance procedure. It was he whorefused a reasonable request to clarify the grievance procedure through discussionand disobeyed a reasonable and direct order of his supervisor. There is insufficientprobative evidence that Respondent violated Section 8(a)(1) or (3) of the Act initsdealingswith Shankle and Savini.7C Shankle and Campbell 8On May 17 employee Bruce Campbell 9 told his foreman, Robert Kirkwood, thathe was having trouble with a choke pipe and he had too much work to do in thetime allotted, one minute and eighteen seconds. Kirkwood did not agree that he hadtoo much work but said he would get Campbell's committeeman He got Shankle.Campbell stated his grievance before Shankle and Kirkwood. Then Shankle con-ferred with Campbell. A grievance that an employee has too much work is calleda 78 grievance because such is the number of the paragraph of the contract whichcovers such grievance. On May 17, Shankle spent about 3 hours observing Camp-bell'swork and talking to him. On May 18, Shankle returned about 7.30 p.m andobserved Campbell at work for about 1 hour. Kirkwood had been observingCampbell as Shankle observed him. Kirkwood was of the opinion that Campbellwas ahead of the job. After an hour he asked Shankle for his opinion. ShanklesaidCampbell was "running hisoff " Kirkwood told Shankle he thoughtthe answer strange because Campbell was walking and had been ahead of his jobthewhole time Shankle had been there. Shankle mumbled something Kirkwoodcould not understand. Kirkwood said, "Let me give you some good advice. Thekindest thing you could do for Campbell is advise him to let well enough alone,General Counsel's Exhibit 3.Shankle's grievance that he was unjustly laid off was withdrawn by the Union at thethird step8I find Robert Kirkwood was an honest witness.9He did nottestify 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause if you let him sign a 78, we will take a time study, and if the job showsup light, and it can't go any other way, then, we will have to add work." ShankleaccusedKirkwood of threatening and harassing him. Kirkwood replied he wassimply giving good advice. Kirkwood was satisfied with Campbell's work. OnMay 20 Shankle served Kirkwood with a policy grievance because of Kirkwood'sremarks of May 18.10 Thereafter from day to day and for a total of about 18 to20 hours, Shankle observed the repetitive operations of Campbell which, as noted,did not take more than 1 minute and 18 seconds per operation. On May 28, theeighth time Shankle was there to observe, Kirkwood asked Shankle how he feltabout Campbell's job. Shankle replied only that Campbell was "running hisoff."Kirkwood asked Shankle to state what he thought was the problem withCampbell's job. Shankle made no answer. Kirkwood asked Shankle to explain howthere could be a problem when Campbell was ahead of his job. Shankle claimed thelinewas being run more slowly. Kirkwood suggested Shankle should have an openmind. Shankle's only reply was a threat to write a policy grievance if Kirkwooddid not cease to harass and interfere with him. Kirkwood again asked Shankle tostateCampbell's problem. Shankle refused to answer but checked out to write apolicy grievance on Kirkwood." At no time during the 18 to 20 hours that Shankleobserved Campbell's operations did he request a list of the job elements or cycletimes in Campbell's operations. Shankle never filed a 78 grievance on Campbell's job.I find that Kirkwood dealt with Shankle in a reasonable and cooperative manner.There is insufficient probative evidence that Kirkwood threatened to increaseCampbell's workload if he filed a grievance. He did offer good advice to Shankle.There is insufficient probative evidence that Kirkwood interfered with, restrained,or coerced Shankle in connection with his efforts to process a grievance on behalfof Campbell. I find insufficient probative evidence that Respondent violated Sec-tion 8 (a) (1) of the Act in its dealings with Shankle and Campbell. Shankle wasallowed every reasonable opportunity to investigate and process any grievanceCampbell might wish to have processed. In contrast to Kirkwood's cooperativeapproach, I find Shankle was surly and provocative.D. Shankle and Martinez 12Employee Martinez worked on trim on the line. Prior to June 22, his foreman,LaGrasta, found him to be a satisfactory employee. On June 22, LaGrasta receiveda report from a repairman that Martinez was leaving various parts on the floor ofautomobiles as he worked on them. Also Martinez had beeninstallingimproperparts on the cars. LaGrasta spoke to Martinez about this. He directed Martinezto read instructions as to just which parts to place on cars. Shortly thereafter,LaGrasta received another report that Martinez was not properly performing hisjob.On five or six occasions on June 22, LaGrasta spoke to Martinez about hisshortcomings. Finally, about 10: 15 p.m., LaGrasta told Martinez that he wasfed up with his work and would give him a written reprimand. Martinez repliedthat he wanted his committeeman because LaGrasta was harassing him and becausehe had too much work. LaGrasta,advisingMartinez that the "too muchwork" hadbeen settled a short time before through a 78 grievance, said he would get thecommitteeman for the "harassing" problems and askedForemanGreenwood tosend Shankle to handle the grievance.Shankle appeared in the department and talkedtoMartinez. Then LaGrasta told Shankle that Martinez hadbeendoing his jobwell since June 1 but had been doing poorly that night and LaGrasta had to repri-mand Martinez. He thereupon gave Martinez a written reprimand13 in the presenceof Shankle. Shankle claimed Martinez had too much work. LaGrasta advised themthat the work on the job had been settled on a 78 grievance a short time before.Shankle said he knew Martinez had too much work and LaGrasta was threateningMartinez by speaking to him so often that night. LaGrasta said he was not threat-ening but just doing his job as foreman. Martinez never suggested he was dis-criminated against becauseof union activities.Later that evening Shankle servedLaGrasta with a 6 and 8 grievance for harassingand intimidatingMartinez.1410 The grievance was settled on July 19.n Respondent's Exhibit 2. This grievance was settled.32I find LaGrasta, Striegel, and William C. Campbell were honest witnesses.zsRespondent's Exhibit 4.14 Paragraphs 6 and 8 of the contract concern discrimination because of union activitiesor membership. CHEVROLET, DIV. OF GENERAL MOTORS CORP.443On the next evening, at 7:12, Shankle again appeared in LaGrasta's departmentinvestigate the 78 or "too much work" on Martinez job. LaGrasta again toldShankle that the 78 or question of "too much work" on the job performed byMartinez had already been settled between Respondent and the Union. LaGrastainsisted the job had not changed since the settlement. On the same evening Marti-nez told LaGrasta he wanted Shankle so he could have his reprimand removed. AtLaGrasta's request, Shankle appeared a couple of times and finally spoke toMartinez from 12.50 p.m. to 1 a.m, at which time Shankle told LaGrasta hewould like to continue the conversation on the next evening.On June 25, Shankle again appeared in the department at 9:30 p.m. He walkedtowardMartinez and his job. LaGiasta asked him why he was there. Shanklereplied it was to check on the 78 on Martinez' job. LaGrasta reminded him thatat the end of the shift on the previous evening, Shankle had said he was returningto discuss the reprimand to Martinez LaGrasta told Shankle he was not in thedepartment on a 78 and he should return to his departmentand resignhis com-mitteeman's sheet.15 Shankle refused to leave the department. LaGrasta said hewould not discuss the matter further until Shankle returned to his department andchanged his sign out sheet, adding that then they would discuss Martinez' repri-mand. Shankle again refused to leave the department. LaGrasta phoned GeneralForeman Lowell Striegel and gave him a report of the incident. Striegel instructedLaGrasta to direct Shankle to leave the department because the 78 on Martinez'job was a settled grievance. LaGrasta thereupon gave Shankle a direct order toleave the department. Shankle again refused. Shankleinsistedhe was legally thereunder a Government rulmg which he cited as K-19. LaGrastarepeatedhis directorder, adding that if he were wrong Shankle had recourse to the grievance proce-dure. Shankle again refused. LaGrasta reported the events to Striegel who shortlyappeared on the scene at 10:05 p.m. He asked Shankle what his problem was.Shankle told Striegel to "get out of here and leave me alone." Shankle added thatStriegel was in violation of K-19. When Striegel inquired what was K-19, Shanklesaid, "Nevermind.Leave me alone." Striegel told Shankle he wasthere on asettled 78 and such was contrary to the grievance procedure. Striegel orderedShankle to leave the department. He repeated the order and Shankle made noresponse. Striegel told Shankle he would call a guard. Shankle still did not reply.Striegel thereupon sent for Sergeant Campbell of Respondent's plant protection.Campbell arrived on the scene. Striegel told Campbell he wished Shankle to beescorted back to his department. Striegel, in Campbell'spresence,again orderedShankle to leave the department. Shankle brushed by Striegel and may havebumped into him. Campbell followed Shankle and told him hewas thereto escortShankle back to his department. Shankleinsisted in loud tonesthat hewas pro-tected by Federal law and that he was checkedout ona proper grievance. Shankleinsisted he did not have to leave the area. Finally, after Shankle picked up hisbriefcase,Campbell escorted Shankle tohis departmentand turned him over tohis foreman. At no time on this date did LaGrasta,Striegel,or Campbell reachout for or grab Shankle or make anythreatening gesture toward him.I find insufficient probative evidence that LaGrasta,Striegel,or Campbell inter-fered with, restrained, or coerced Martinezin his effortsto file a grievance. I findinsufficientprobativeevidencethat either of the abovemen interfered with,restrained,or coercedShankle inhiseffortstoprocessMartinez'grievance.LaGrasta, Striegel, and Campbell actedin a constrained and reasonable mannerin their dealingswith Shankle.16In connectionwithhis dealingswithMartinezand Respondent, I find Shankle was stubbornlyinsubordinate.Thereis insufficientprobative evidence that Respondentviolated Section 8(a)(1) of the Act in itsdealings with Shankle and Martinez.E. Concluding findingsThere is insufficient credible evidence that Respondent violated the Act as allegedin the complaint.is Shankle did not sign out on a 78 on this evening until he was escorted back to hisdepartment as will be discussedinfra.10 Shankle's grievance about this matter is presently pending at the third step. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and upon the entire record, Imake the following conclusions of law:1.Respondent is, and at all material timeshas been,an employer engaged incommerce within the meaningof the Act.2.Therecord does not establishthatRespondent has engaged in the unfair laborpractices,or any of them,alleged in the complaint.RECOMMENDED ORDERUpon the basisof the foregoing findings of fact and conclusions of law andthe entire record,it is recommendedthat theBoard issue an order dismissing thecomplaint.1717 In light of my Recommended Order, I find it unnecessary to consider Shankle's or theUnion's invocations of the grievance procedure.There has been no arbitration.White Furniture CompanyandUnited Furniture Workers ofAmerica,AFL-CIO.Case 11-CA-0633.October 25, 1966DECISION AND ORDEROn February 24, 1966, Trial Examiner Lowell Goerlich issued hisDecision in the above-named proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision. The Respondent filed exceptions to the Trial Examiner's .Decision and a supporting brief.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, and the entire recordin this case, and hereby adopts only such portions of the Trial Exam-iner'sDecision as are consistent with the following.The facts are basically as stipulated by the parties.? As describedmore fully in the Trial Examiner's Decision, the Respondent hadgiven its employees a Christmas bonus annually between 1957 and1963. The decision on whether to give a bonus, and the amount anddistribution,was made each year by the Respondent's board ofdirectors. During the period in question, the amounts of all bonuseswere based on a percentage of the Company's profits, and they weredistributed to employees according to seniority. The Union was cer-tified as collective-bargaining representative of the Respondent's1 The Respondent has requested oral argument.This request is hereby denied becausethe record,the exceptions,and Respondent's brief adequately present the issues and thepositions of the parties.3The General Counsel and the Respondent entered Into a written stipulation, andamplified the stipulation orally at the hearing.The Union,though not a signatory to thestipulation,was aware of its contents and offered no conflicting evidence.161 NLRB No. 23.